                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                          Criminal- No. 5: 18-CR-187-D
                            Civil No. 5:21-CV-144-D


ANDRE ALAN THORPE,                          )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings,         or to make such other response as
appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this order.



       SO ORDERED. This _lj_ day of March, 2021.




                                        JA   s C. DEVER Ill
                                        UNITED STATES DISTRICT JUDGE




           Case 5:18-cr-00187-D Document 86 Filed 03/29/21 Page 1 of 1
